AO 245B (CASDRev. 02118) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT                                                   T JAN 07 2019
                                            SOUTHERN DISTRICT OF CALIFO
               UNITED STATES OF AMERICA
                                  v.
            ALEJANDRO REGALADO-PEREZ (I)
                                                                                Case Number:          3:18-CR-05132-GPC

                                                                             Scott Pactor
                                                                             Defendant' s Attorney
REGISTRATION NO.                  80759-298
o
THE DEFENDANT: 

IZI pleaded guilty to count(s)              1 of the Information. 

       was found guilty on count( s)
       after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section I Nature of Offense                                                                 Count
      18:1546(A} - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony)                   1




    The defendant is sentenced as provided in pages 2 through                           2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
o     The defendant has been found not guilty on count(s)

o     Count(s)                                                                     dismissed on the motion of the United States.

IZI    Assessment: $100.00 - Waived


       JVTA Assessment*: $

       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114·22.
IZI    Fine waived                   Forfeiture pursuant to order filed                                                   , included herein.
       IT IS ORDERED that the defendant shall notifY the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notifY the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                                    {-(!

                                                                             January 4. 20] 9 

                                                                             Date oflmposition of sent.•nce

                                                                                 b~j/
                                                                             HON. GONZALO P. CURIEL
                                                                             UNITED STATES DISTRICT JUDGE




                                                                                                                         3: 18-CR-05132-GPC
AO 245B (CASD Rev. 02118) Judgment in a Criminal Case

DEFENDANT:                ALEJANDRO REGALADO-PEREZ (1)                                             Judgment - Page 2 of 2
CASE NUMBER:              3: 18-CR-05132-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED as to count 1.




       Sentence imposed pursuant to Title 8 USC Section 1326(b). 

       The court makes the following recommendations to the Bureau of Prisons: 





       The defendant is remanded to the custody of the United States Marshal.

       The defendant shall surrender to the United States Marshal for this district: 

             at
                  ------------------ A.M.                     on 

       o     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
       o     on or before
             as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on   __________________________ to _______________________________

at ___________________ , ",ith a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL 




                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                 3: 18-CR-0513 2-GPC
